Exhibit 10.1

 

RENOVIS, INC. CORPORATE BONUS PLAN

 

Purpose:

 

The terms of the Renovis, Inc. (the “Company”) Corporate Bonus Plan (the “Plan”)
have been established to reward the Company’s executive officers and other
employees for assisting the Company in achieving its operational goals through
exemplary performance. Under the Plan, cash bonuses, if any, will be based on
both the achievement of specified individual and corporate goals as well as a
review of personal performance, which is determined by the Compensation
Committee of the Board of Directors (the “Compensation Committee”) and/or the
Board of Directors (the “Board”).

 

Determination of 2005 Cash Bonuses:

 

Target cash bonuses for executive officers (including the Chief Executive
Officer) under the Plan for 2005 range from 30% to a maximum of 50% of the
recipient’s base salary. Actual bonuses will be based on the achievement of
objective Company and individual performance goals and may be higher or lower
than targeted amounts according to a pre-determined formula that will be applied
by the Compensation Committee. The objective Company performance goals will be
based on meeting certain goals with respect to the Company’s financial
performance, clinical development of product candidates, identification of new
product candidates for preclinical development and entering into collaborations
with respect to current or potential product candidates, as well as other
Company performance goals to be determined by the Compensation Committee. The
Board and Compensation Committee reserve the right to modify these goals,
amounts and criteria at any time.